Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

among

CONTANGO OIL & GAS COMPANY

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01

  Definitions      1  

ARTICLE II AGREEMENT TO SELL AND PURCHASE

     4  

Section 2.01

  Authorization of Sale of the Purchased Securities      4  

Section 2.02

  Sale and Purchase      4  

Section 2.03

  Closing      4  

Section 2.04

  Conditions to Closing      4  

Section 2.05

  Contango Deliveries      5  

Section 2.06

  Purchasers’ Deliveries      6  

Section 2.07

  Independent Nature of the Purchasers’ Obligations and Rights      6  

Section 2.08

  Further Assurances      6  

ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO CONTANGO

     7  

Section 3.01

  Corporate Existence      7  

Section 3.02

  Valid Issuance of Purchased Securities      7  

Section 3.03

  Authorization, Enforceability      7  

Section 3.04

  No Breach      7  

Section 3.05

  Investment Company Status      7  

Section 3.06

  Certain Fees      8  

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

     8  

Section 4.01

  Existence      8  

Section 4.02

  Authorization, Enforceability      8  

Section 4.03

  No Breach      8  

Section 4.04

  Certain Fees      9  

Section 4.05

  Unregistered Securities.      9  

Section 4.06

  Short Selling      10  

Section 4.07

  Lock-Up Agreement      10  

ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES

     11  

Section 5.01

  Indemnification by Contango      11  

Section 5.02

  Indemnification by the Purchasers      11  

Section 5.03

  Indemnification Procedure      11  

Section 5.04

  Tax Treatment of Indemnification Payments      12  

ARTICLE VI TERMINATION

     12  

Section 6.01

  Termination      12  

Section 6.02

  Certain Effects of Termination      13  

 

i



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

     13  

Section 7.01

  Expenses      13  

Section 7.02

  Interpretation      13  

Section 7.03

  Survival of Provisions      14  

Section 7.04

  No Waiver; Modifications in Writing.      14  

Section 7.05

  Binding Effect; Assignment      15  

Section 7.06

  Communications      15  

Section 7.07

  Entire Agreement      16  

Section 7.08

  Governing Law; Submission to Jurisdiction      16  

Section 7.09

  Waiver of Jury Trial      16  

Section 7.10

  Execution in Counterparts      16  

Section 7.11

  Recapitalizations, Exchanges, Etc. Affecting the Purchased Securities      17
 

Section 7.12

  Certain Tax Matters      17  

 

SCHEDULE A – Schedule of Purchasers

EXHIBIT A – Form of Statement of Resolution for the Preferred Stock

EXHIBIT B – Form of Registration Rights Agreement

EXHIBIT C – Form of Voting and Support Agreement

 

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT, dated as of September 12, 2019 (this “Agreement”), is
entered into by and among Contango Oil & Gas Company, a Texas corporation
(“Contango”), and each of the purchasers set forth in Schedule A hereto (the
“Purchasers”).

RECITALS:

WHEREAS, Contango desires to sell the Purchased Securities (as defined below)
and the Purchasers desire to purchase from Contango the Purchased Securities, in
accordance with the provisions of this Agreement; and

WHEREAS, Contango has agreed to provide the Purchasers with certain registration
rights with respect to the shares of Common Stock underlying the Purchased
Securities acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Contango and each of the Purchasers, severally and
not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
provided however, that Contango and the Purchasers shall not be considered
Affiliates for purposes of this Agreement.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule A hereto.

“Basic Documents” means, collectively, this Agreement, the Statement of
Resolution and the Registration Rights Agreement.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of Texas are
authorized or required by Law or other governmental action to close.

 



--------------------------------------------------------------------------------

“Common Stock” means the Common Stock, par value $0.04 per share, of Contango.

“Contango” has the meaning set forth in the introductory paragraph of this
Agreement.

“Contango Bylaws” shall have the meaning specified in Section 2.05(e).

“Contango Related Parties” shall have the meaning specified in Section 5.02.

“Closing” shall have the meaning specified in Section 2.03(b).

“Closing Date” shall have the meaning specified in Section 2.03(c).

“Code” means the Internal Revenue Code of 1986, as amended.

“Conversion Shares” means the Common Stock issuable upon conversion of the
Preferred Stock.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to Contango means a Governmental Authority having
jurisdiction over Contango, its Subsidiaries or any of their respective
Properties.

“Indemnified Party” shall have the meaning specified in Section 5.03.

“Indemnifying Party” shall have the meaning specified in Section 5.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“NYSE” means the NYSE American.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

2



--------------------------------------------------------------------------------

“Preferred Stock” means the Series A Contingent Convertible Preferred Stock
having the terms set forth in the Statement of Resolution.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchased Securities” means, with respect to each Purchaser, the number of
shares of Preferred Stock as set forth opposite such Purchaser’s name on
Schedule A hereto.

“Purchaser Related Parties” shall have the meaning specified in Section 5.01.

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into on the date hereof, between Contango and the Purchasers in
substantially the form attached hereto as Exhibit B.

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment bankers
and other representatives of such Person.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Statement of Resolution” shall have the meaning specified in
Section 2.04(b)(iv).

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“TBOC” means the Texas Business Organizations Code.

“Transfer” shall have the meaning specified in Section 4.07.

 

3



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Authorization of Sale of the Purchased Securities. Contango has
authorized the issuance and sale to the Purchasers of the Purchased Securities
on the terms and subject to the conditions set forth in this Agreement.

Section 2.02 Sale and Purchase. Subject to the terms and conditions hereof,
Contango hereby agrees to issue and sell to each Purchaser, free and clear of
any and all Liens (other than the transfer restrictions under applicable federal
and state securities laws and other than those arising under the Certificates of
Designations or the TBOC), and each Purchaser, severally and not jointly, hereby
agrees to purchase from Contango, such number of Purchased Securities on the
Closing Date as set forth on Schedule A, and each Purchaser agrees to pay
Contango its Allocated Purchase Price with respect to such Purchased Securities.

Section 2.03 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Securities hereunder (the
“Closing”) shall take place at 9:00 a.m. Central Time on September 17, 2019 at
the offices of Gibson, Dunn & Crutcher LLP, 811 Main Street, Suite 3000,
Houston, Texas, or such other date, time or location as agreed by the parties.
The date of the Closing shall be the “Closing Date.” The parties agree that the
Closing may occur via delivery of facsimiles or portable document format (PDF)
documents.

Section 2.04 Conditions to Closing.

(a) Mutual Conditions. The respective obligations of each party to consummate
the purchase and issuance and sale of the Purchased Securities to be purchased
and issued at the Closing shall be subject to the satisfaction on or prior to
the Closing Date of each of the following conditions (any or all of which may be
waived by a particular party on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law):

(i) no statute, rule, order, decree or regulation shall have been enacted or
promulgated, and no action shall have been taken, by any Governmental Authority
which temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;

(ii) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

(iii) the concurrent public offering of Common Stock pursuant to an underwriting
agreement between the Company and the underwriters named therein shall be
consummated.

 

4



--------------------------------------------------------------------------------

(b) Conditions of the Purchasers’ Obligations at the Closing. The respective
obligations of each Purchaser to consummate the purchase of the Purchased
Securities to be purchased by such Purchaser at the Closing shall be subject to
the satisfaction (or waiver by such Purchaser) on or prior to the Closing Date
of each of the following conditions:

(i) the representations and warranties of Contango contained in this Agreement
that are qualified by materiality shall be true and correct as of the Closing
Date as if made on and as of the Closing Date and all other representations and
warranties shall be true and correct in all material respects as of the Closing
Date as if made on and as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
in all material respects as of such date only);

(ii) Contango and its Subsidiaries shall have performed and complied, in all
material respects, with all of the covenants and agreements required to be
performed and complied with by it hereunder on or prior to the Closing Date;

(iii) Contango shall have adopted and filed with the Secretary of State of the
State of Texas the Statement of Resolution in the form attached hereto as
Exhibit A (the “Statement of Resolution”), and the Statement of Resolution shall
have become effective as an amendment to Contango’s Amended and Restated
Certificate of Formation (the “Contango Charter”); and

(iv) Contango shall have delivered, or caused to be delivered, to the
Purchasers, Contango’s closing deliveries described in Section 2.05.

(c) Conditions of Contango’s Obligations at the Closing. The obligation of
Contango to consummate the sale of the Purchased Securities to be sold at the
Closing shall be subject to the satisfaction (or waiver by Contango) on or prior
to the Closing Date of each of the following conditions:

(i) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct as of the
Closing Date as if made on and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects as of the Closing Date as if made on and as of the Closing Date (except
that representations and warranties made as of a specific date shall be required
to be true and correct in all material respects as of such date only);

(ii) each Purchaser shall have performed and complied, in all material respects,
with all of the covenants and agreements required to be performed and complied
with by such Purchaser on or prior to the Closing Date;

(iii) each Purchaser shall have delivered, or caused to be delivered, to
Contango such Purchaser’s closing deliveries as described in Section 2.06 of
this Agreement.

Section 2.05 Contango Deliveries. At the Closing, Contango shall deliver or
cause to be delivered:

(a) evidence of the Purchased Securities credited to book-entry accounts
maintained by the transfer agent of the Company and issued by the Company free
and clear of any Liens, other than the transfer restrictions under applicable
federal and state securities laws and other than those arising under the
Statement of Resolution or the TBOC, registered in such names as each Purchaser
shall have designated; and

 

5



--------------------------------------------------------------------------------

(b) the Registration Rights Agreement in substantially the form attached hereto
as Exhibit B, which shall have been duly executed by Contango.

Section 2.06 Purchasers’ Deliveries. At the Closing, each Purchaser shall
deliver or cause to be delivered:

(a) its Allocated Purchase Price as of the Closing Date, such payments to be
made by wire transfers of immediately available funds on the Closing Date to an
account designated by Contango at least two (2) Business Days (or such shorter
period of time as shall be agreeable by all parties hereto) prior to the Closing
Date;

(b) the Registration Rights Agreement in substantially the form attached hereto
as Exhibit B, which shall have been duly executed by each Purchaser party
thereto; and

(c) the Voting and Support Agreement in substantially the form attached hereto
as Exhibit C, which shall have been duly executed by each Purchaser party
thereto.

Section 2.07 Independent Nature of the Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document. The failure or waiver of performance under
any Basic Document of any Purchaser by Contango does not excuse performance by
any other Purchaser and the waiver of performance of Contango by any Purchaser
does not excuse performance by Contango with respect to each other Purchaser.
Nothing contained herein or in any other Basic Document, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Basic Documents. Each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement or out of the other Basic Documents, and it shall not be necessary for
any other Purchaser to be joined as an additional party in any proceeding for
such purpose.

Section 2.08 Further Assurances. From time to time after the date hereof,
without further consideration, Contango and the Purchasers shall use their
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES AND

COVENANTS RELATED TO CONTANGO

Contango represents and warrants to and covenants with each Purchaser as
follows:

Section 3.01 Corporate Existence. Contango is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Texas, with
all necessary power and authority to own properties and to conduct its business
as currently conducted.

Section 3.02 Valid Issuance of Purchased Securities. The Purchased Securities
being purchased by each of the Purchasers hereunder will be duly authorized by
Contango pursuant to the Contango Charter and the Statement of Resolution prior
to the Closing and, when issued and delivered by Contango to such Purchaser
against payment therefor in accordance with the terms of this Agreement and the
terms of the Purchased Securities, will be validly issued, fully paid and
non-assessable and will be free of preemptive rights or any Liens and
restrictions on transfer, other than (i) restrictions on transfer under the
Statement of Resolution or this Agreement and under applicable state and federal
securities laws and (ii) such Liens as are created by such Purchaser or its
Affiliates.

Section 3.03 Authorization, Enforceability. Contango has all necessary corporate
power and authority to execute, deliver and perform its obligations under the
Basic Documents, and the execution, delivery and performance by Contango of the
Basic Documents and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary legal
action on the part of Contango; and no further consent or authorization of
Contango is required. All corporate action required to be taken by the Contango
for the authorization, issuance, sale and delivery of the Purchased Securities
shall have been validly taken. The Agreement has been duly and validly
authorized, executed and delivered by Contango and constitutes the legal, valid
and binding obligation of Contango and, when executed and delivered by Contango,
the other Basic Documents will be duly and validly authorized, executed and
delivered by Contango and will constitute the legal, valid and binding
obligations of Contango, in each case enforceable in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity and except as the rights to indemnification may be
limited by applicable law.

Section 3.04 No Breach. The execution, delivery and performance by Contango of
the Basic Documents and the consummation by Contango of the transactions
contemplated hereby or thereby does not and will not (a) assuming the accuracy
of the representations and warranties of the Purchasers contained herein and
their compliance with the covenants contained herein, violate any provision of
any Law or permit having applicability to Contango or the property or assets of
Contango or any of its Subsidiaries, (b) conflict with or result in a violation
or breach of any provision of the organizational documents of Contango, or
(c) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
Contango is a party or by which Contango is bound or to which any of the
property or assets of Contango or any of its Subsidiaries is subject, except in
the case of clauses (a) and (c), for such conflicts, breaches, violations or
defaults as would not have a material adverse effect on the ability to
consummate the transactions contemplated by the Basic Documents.

Section 3.05 Investment Company Status. Contango is not and, immediately after
the sale of the Purchased Securities and the application of the net proceeds
from such sale will not be, required to register as an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

7



--------------------------------------------------------------------------------

Section 3.06 Certain Fees. Except for fees paid to Cowen and Company, LLC and
Intrepid Partners, LLC in connection with the sale of the Purchased Securities,
no fees or commissions are or will be payable by Contango to brokers, finders or
investment bankers with respect to the sale of any of the Purchased Securities
or the consummation of the transactions contemplated by this Agreement. Contango
agrees that it will indemnify and hold harmless each Purchaser from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by Contango or alleged to have
been incurred by Contango in connection with the sale of the Purchased
Securities or the consummation of the transactions contemplated by this
Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND

COVENANTS OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants and
covenants to Contango as follows:

Section 4.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

Section 4.02 Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to execute, deliver and perform its obligations under
the Basic Documents to which such Purchaser is or will be a party. The
execution, delivery and performance by such Purchaser of the Basic Documents to
which such Purchaser is or will be a party and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary legal action, and no further consent or
authorization of such Purchaser is required. This Agreement to which such
Purchaser is a party has been duly and validly authorized, executed and
delivered by such Purchaser and constitutes the legal, valid and binding
obligation of such Purchaser and, when executed by such Purchaser, the other
Basic Documents to which such Purchaser is a party will be duly and validly
authorized, executed and delivered by such Purchaser and will constitute the
legal, valid and binding obligations of such Purchaser, in each case enforceable
in accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity and except as the
rights to indemnification may be limited by applicable law.

Section 4.03 No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents and the consummation by such Purchaser of the
transactions contemplated hereby or thereby does not and will not (a) assuming
the accuracy of the representations and warranties of Contango contained herein
and its compliance with the covenants contained herein, violate any provision of
any Law or permit having applicability to such Purchaser or the property or
assets of such Purchaser, (b) conflict with or result in a violation or breach
of any provision of

 

8



--------------------------------------------------------------------------------

the organizational documents of such Purchaser, or (c) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which such Purchaser is a party or by
which such Purchaser is bound or to which any of the property or assets of such
Purchaser is subject, except in the case of clauses (a) and (c), for such
conflicts, breaches, violations or defaults as would not have a material adverse
effect on the ability to consummate the transactions contemplated by the Basic
Documents.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Securities or the consummation of the transactions
contemplated by this Agreement. Such Purchaser agrees, severally and not jointly
with any other Purchaser, that it will indemnify and hold harmless Contango from
and against any and all claims, demands or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of the Purchased Securities or the consummation of the transactions contemplated
by this Agreement.

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchasers. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in Purchased Securities and the
Conversion Shares. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Securities and the Conversion Shares.

(b) Information. Such Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of Contango that
have been requested and materials relating to the offer and sale of the
Purchased Securities that have been requested by such Purchaser and its
Representatives. Such Purchaser and its Representatives have been afforded the
opportunity to ask questions of Contango. Neither such inquiries nor any other
due diligence investigations conducted at any time by any Purchaser and
Representatives shall modify, amend or affect such Purchaser’s right (i) to rely
on Contango’s representations and warranties contained in Article III above or
(ii) to indemnification or any other remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in this Agreement, or any other Basic Document. Such
Purchaser understands that the purchase of the Purchased Securities involves a
high degree of risk. Such Purchaser has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Purchased Securities.

(c) Cooperation. Such Purchaser shall cooperate reasonably with Contango to
provide any information necessary for any applicable securities filings required
to be made by Contango.

(d) Legends. Such Purchaser understands that the Purchased Securities will bear
a restrictive legend substantially in the form as set forth in the Statement of
Resolution.

 

9



--------------------------------------------------------------------------------

(e) Purchase Representation. Such Purchaser is purchasing the Purchased
Securities for its own account and not with a view to distribution in violation
of any securities laws. Such Purchaser has been advised and understands that
none of the Purchased Securities or the Conversion Shares have been registered
under the Securities Act or under the “blue sky” laws of any jurisdiction and
may be resold only if registered pursuant to the provisions of the Securities
Act (or if eligible, pursuant to the provisions of Rule 144 promulgated under
the Securities Act or pursuant to another available exemption from the
registration requirements of the Securities Act). Such Purchaser has been
advised and understands that Contango, in issuing the Purchased Securities, is
relying upon, among other things, the representations and warranties of such
Purchaser contained in this Article IV in concluding that such issuance is a
“private offering” and is exempt from the registration provisions of the
Securities Act.

(f) Rule 144. Such Purchaser understands that there is no public trading market
for the Purchased Securities, that none is expected to develop and that the
Purchased Securities must be held indefinitely unless and until the Purchased
Securities or the Conversion Shares, as applicable, are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
has been advised of and is aware of the provisions of Rule 144 promulgated under
the Securities Act.

(g) Reliance by Contango. Such Purchaser understands that the Purchased
Securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws and that
Contango is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Securities and the
Conversion Shares.

Section 4.06 Short Selling. Such Purchaser has not engaged in any Short Sales
involving Common Stock owned by it between the time it first began discussions
with Contango about the transaction contemplated by this Agreement and the date
of execution of this Agreement.

Section 4.07 Lock-Up Agreement. Without the prior written consent of Contango,
except as otherwise specifically provided in this Agreement, each Purchaser will
not, during the period commencing on the date hereof and ending the date that is
six months after the date hereof, (1) offer, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of, directly or indirectly, any of its Purchased Securities or (2) enter into
any swap or other transaction or arrangement that transfers or that is designed
to, or that might reasonably be expected to, result in the transfer to another,
in whole or in part, any of the economic consequences of ownership of its
Purchased Securities, whether any such transaction described in clause (1) or
(2) above (any such transaction described in clauses (1) and (2), a “Transfer”)
is to be settled by delivery of Purchased Securities, Common Stock or such other
securities, in cash or otherwise.

 

10



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION, COSTS AND EXPENSES

Section 5.01 Indemnification by Contango. Contango agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them), involving a third party claim, as a result of, arising out of, or in any
way related to (i) the failure of any of the representations or warranties made
by Contango contained herein to be true and correct in all material respects as
of the date hereof (except with respect to any provisions including the word
“material” or words of similar import, with respect to which such
representations and warranties must have been true and correct) or (ii) the
material breach of any covenants of Contango contained herein, provided that, in
the case of the immediately preceding clause (i), such claim for indemnification
is made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Purchaser Related Party shall have given notice
(stating in reasonable detail the basis of the claim for indemnification) to
Contango shall constitute the date upon which such claim has been made.

Section 5.02 Indemnification by the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify Contango and its respective Representatives
(collectively, “Contango Related Parties”) from, and hold each of them harmless
against, any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages or expenses of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them), involving a third party claim, as a
result of, arising out of, or in any way related to (i) the failure of any of
the representations or warranties made by such Purchaser contained herein to be
true and correct in all material respects as of the date hereof or (ii) the
material breach of any of the covenants of such Purchaser contained herein,
provided that, in the case of the immediately preceding clause (i), such claim
for indemnification relating to a breach of any representation or warranty is
made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Contango Related Party shall have given notice
(stating in reasonable detail the basis of the claim for indemnification) to
such Purchaser shall constitute the date upon which such claim has been made;
provided, further, that the liability of such Purchaser shall not be greater in
amount than such Purchaser’s Allocated Purchase Price.

Section 5.03 Indemnification Procedure. A claim for indemnification for any
matter not involving a third party claim may be asserted by notice to the party
from whom indemnification is sought; provided, however, that failure to so
notify the indemnifying party shall not preclude the indemnified party from any
indemnification which it may claim in accordance with this Article V, except as
otherwise provided in Sections 5.01 and 5.02. Promptly after any Contango
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this

 

11



--------------------------------------------------------------------------------

Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action, suit or proceeding, but failure to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known. The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel,
any such matter as long as the Indemnifying Party pursues the same diligently
and in good faith. If the Indemnifying Party undertakes to defend or settle such
claim, it shall promptly after such determination, and in no event later than
five (5) days, notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and/or the
settlement thereof. Such cooperation shall include, but shall not be limited to,
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control relevant to the claim. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within ten (10) Business
Days of when the Indemnified Party provides written notice of a claim, failed
(y) to assume the defense or settlement of such claim and employ counsel or
(z) to notify the Indemnified Party of such assumption, or (B) if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and counsel to the Indemnified Party shall have concluded that there may be
reasonable defenses available to the Indemnified Party that are different from
or in addition to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, then the Indemnified Party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, and includes a
complete release from liability of, and does not contain any admission of wrong
doing by, the Indemnified Party.

Section 5.04 Tax Treatment of Indemnification Payments. Any indemnification
payments made under this Article V shall be treated for all tax purposes as an
adjustment to the relevant Purchaser’s Allocated Purchase Price except as
otherwise required by applicable Law.

ARTICLE VI

TERMINATION

Section 6.01 Termination. This Agreement may be terminated at any time:

(a) by mutual written consent of Contango and the Purchasers; and

 

12



--------------------------------------------------------------------------------

(b) by either Contango or the Purchasers if any court of competent jurisdiction
in the United States or other United States Governmental Authority shall have
issued a final order, decree or ruling or taken any other final action
restraining, enjoining or otherwise prohibiting the transactions contemplated
hereby and such order, decree, ruling or other action is or shall have become
final and nonappealable.

Section 6.02 Certain Effects of Termination. If this Agreement is terminated as
provided in Section 6.01, except as set forth in Section 7.03, this Agreement
shall become null and void and have no further force or effect, but the parties
shall not be released from any liability arising from or in connection with any
breach hereof occurring prior to such termination.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Expenses. All other costs and expenses, including, without
limitation, fees and disbursements of counsel, financial advisors and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses, whether or not the Closing shall have occurred.

Section 7.02 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified. All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever Contango
has an obligation under the Basic Documents, the expense of complying with that
obligation shall be an expense of Contango unless otherwise specified. Any
reference in this Agreement to $ shall mean U.S. dollars. Whenever any
determination, consent or approval is to be made or given by any Purchaser, such
action shall be in such Purchaser’s sole discretion, unless otherwise specified
in this Agreement. If any provision in the Basic Documents is held to be
illegal, invalid, not binding or unenforceable, (i) such provision shall be
fully severable and the Basic Documents shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect and (ii) the parties hereto shall negotiate in
good faith to modify the Basic Documents so as to effect the original intent of
the parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
the Basic Documents, the date that is the reference date in calculating such
period shall be excluded. If the last day of such period is a non-Business Day,
the period in question shall end on the next succeeding Business Day. Any words
imparting the singular number only shall include

 

13



--------------------------------------------------------------------------------

the plural and vice versa. The words such as “herein,” “hereinafter,” “hereof”
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

Section 7.03 Survival of Provisions. The representations and warranties set
forth in Sections 3.02, 3.03, 3.06, 4.02, 4.04 and 4.05 hereunder shall survive
the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth herein shall survive for a period of
six (6) months following the final Closing Date regardless of any investigation
made by or on behalf of Contango or the Purchasers. The covenants made in this
Agreement or any other Basic Document shall survive the final Closing and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Securities and payment therefor and repayment, conversion or
repurchase thereof. Regardless of any purported general termination of this
Agreement, the provisions of Article V and all indemnification rights and
obligations of Contango and the Purchasers thereunder, Section 6.02 and this
Article VII shall remain operative and in full force and effect as between
Contango and the Purchasers, unless Contango and the Purchasers execute a
writing that expressly (with specific references to the applicable Section or
subsection of this Agreement) terminates such rights and obligations as between
Contango and the Purchasers.

Section 7.04 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement or any
other Basic Document shall be effective unless signed by each of the parties
hereto or thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by
Contango from the terms of any provision of this Agreement or any other Basic
Document shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on Contango in any case shall entitle
Contango to any other or further notice or demand in similar or other
circumstances. Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.
Notwithstanding any of the foregoing, any amendment, waiver, consent or
modification of, or supplement to, this Agreement or any other Basic Document
shall require approval of a majority of the members of the board of directors of
Contango not affiliated with John C. Goff.

 

14



--------------------------------------------------------------------------------

Section 7.05 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon Contango, each
Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. Without the written consent of Contango, no portion of
the rights and obligations of any Purchaser under this Agreement may be assigned
or transferred by such Purchaser. No portion of the rights and obligations of
Contango under this Agreement may be transferred or assigned without the prior
written consent of the Purchasers.

Section 7.06 Communications. All notices and demands provided for hereunder
shall be (i) in writing and shall be given by registered or certified mail,
return receipt requested, air courier guaranteeing overnight delivery or
personal delivery, and (ii) via e-mail, to the following addresses:

(a) If to the Purchasers:

At such address indicated on Schedule A attached hereto.

(b) If to Contango:

Contango Oil & Gas Company

717 Texas Avenue, Suite 2900

Houston, Texas 77002

Attention: Wilkie S. Colyer, Jr.

E-mail: WColyer@contango.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

811 Main Street, Suite 3000

Houston, Texas 77002

Attention: Hillary H. Holmes

E-mail: HHolmes@gibsondunn.com

or to such other address as Contango or such Purchaser may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt if sent by overnight courier copy; when receipt is
acknowledged, if sent via e-mail; and upon actual receipt when delivered to an
air courier guaranteeing overnight delivery.

 

15



--------------------------------------------------------------------------------

Section 7.07 Entire Agreement. This Agreement, the other Basic Documents and the
other agreements and documents referred to herein are intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
granted by Contango or any of its Affiliates or the Purchasers or any of their
Affiliates set forth herein or therein. This Agreement, the other Basic
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 7.08 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Texas without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Texas, and the parties hereto hereby irrevocably submit to
the non-exclusive jurisdiction of any federal or state court located within the
State of Texas over any such action. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

Section 7.09 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT EACH
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. A signed copy of this Agreement delivered by
facsimile, portable document format (PDF) or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement; provided, however, that each party
hereto shall deliver an original signed copy of this Agreement executed by such
party to any other party hereto promptly upon the request of any such other
party.

 

16



--------------------------------------------------------------------------------

Section 7.11 Recapitalizations, Exchanges, Etc. Affecting the Purchased
Securities. The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all equity interests of Contango or any
successor or assign of Contango (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Purchased Securities.

Section 7.12 Certain Tax Matters. Contango agrees that, provided that each
Purchaser delivers to Contango a properly executed IRS Form W-9, or similar form
sufficient to cause under current Law Contango (including any paying agent of
Contango) to avoid a requirement to withhold on any payments or deemed payments
to any such Purchaser, Contango (including any paying agent of Contango) will
not withhold on any payments or deemed payments to any such Purchaser.

[Remainder of Page Left Intentionally Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

CONTANGO OIL & GAS COMPANY By:   /s/ E. Joseph Grady Name:   E. Joseph Grady
Title:   Senior Vice President and Chief Financial Officer

[Signatures continued on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

GOFF MCF PARTNERS, LP By:   /s/ John C. Goff Name:   John C. Goff Title:   Chief
Executive Officer JOHN C. GOFF SEP IRA By:   /s/ John C. Goff   John C. Goff

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Purchaser

   Number of Shares
of Preferred Stock      Allocated Purchase Price  

Goff MCF Partners, LP

     694,737      $ 6,600,001.50  

John C. Goff SEP IRA

     94,737      $ 900,001.50     

 

 

    

 

 

 

Total

     789,474      $ 7,500,003.00     

 

 

    

 

 

 

Notice Address:

500 Commerce St., Suite 700,

Fort Worth, Texas 76102

Attention Jennifer Terrell

jterrell@Goffcp.com

With a copy to

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street NW

Washington, DC 20036-3006

Attention Robert Robbins

robert.robbins@pillsburylaw.com



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF RESOLUTION

ESTABLISHING SERIES OF SHARES

DESIGNATED

SERIES A CONTINGENT CONVERTIBLE PREFERRED STOCK

OF CONTANGO OIL & GAS COMPANY

Pursuant to Section 21.155 and Section 21.156 of the Texas Business
Organizations Code (the “Code”):

CONTANGO OIL & GAS COMPANY, a Texas corporation (the “Corporation”), certifies
that pursuant to the authority contained in Article IV of its Amended and
Restated Certificate of Formation (the “Certificate of Formation”), and in
accordance with the provisions of Section 21.155 and Section 21.156 of the Code,
the Board of Directors of the Corporation (the “Board”) duly approved and
adopted on September 9, 2019, and a duly authorized Pricing Committee of the
Board has duly approved and adopted on September 12, 2019, the following
resolution creating and providing for the establishment and issuance of a series
of shares of Series A Preferred Stock (defined below) as hereinafter described,
providing for the designations, preferences, limitations and relative rights,
voting, redemption and other rights thereof and the qualifications, limitations
or restrictions thereof, in addition to those set forth in the Certificate of
Formation, all in accordance with the provisions of Section 21.155 and
Section 21.156 of the Code, which resolution remains in full force and effect on
the date hereof:

RESOLVED, that the rights, powers and preferences, and the qualifications,
limitations and restrictions, of the Series A Contingent Convertible Preferred
Stock as set forth in the Statement of Resolution are hereby approved and
adopted by the Board and the Series A Contingent Convertible Preferred Stock is
hereby authorized out of the Corporation’s authorized preferred stock, par value
$0.04 per share; and the form, terms and provisions of the Statement of
Resolution are hereby approved, adopted, ratified and confirmed in all respects
as follows:

Section 1. Designation and Amount; Ranking.

(a) The shares of such series shall be designated the “Series A Contingent
Convertible Preferred Stock” (the “Series A Preferred Stock”).

(b) Each share of Series A Preferred Stock shall be identical in all respects
with the other shares of Series A Preferred Stock.

(c) The authorized number of shares of Series A Preferred Stock shall initially
be 789,474, which number may from time to time be increased or decreased by
resolution of the Board as permitted by the Code.

(d) For purposes of this Statement of Resolution, “Capital Stock” of any person
means any and all shares, interests, participations or other equivalents however
designated of corporate stock or other equity participations, including
partnership interests, whether general or limited, of such person and any rights
(other than debt securities convertible or exchangeable into an equity
interest), warrants or options to acquire an equity interest in such person. The
Series A Preferred Stock shall, with respect to dividend rights and rights upon
a liquidation, winding-up or dissolution of the Corporation, rank:



--------------------------------------------------------------------------------

(i) senior to any class or series of Capital Stock of the Corporation, the terms
of which do not expressly provide that such class or series ranks senior to or
on a parity with the Series A Preferred Stock with respect to dividend rights or
rights upon a liquidation, winding-up or dissolution of the Corporation
(collectively, together with any warrants, rights, calls or options exercisable
for or convertible into such Capital Stock, the “Junior Stock”);

(ii) on parity with the Common Stock, par value $0.04 per share, of the
Corporation (“Common Stock”) and any class or series of Capital Stock of the
Corporation, the terms of which provide that such class or series ranks on a
parity with the Series A Preferred Stock with respect to dividend rights or
rights upon a liquidation, winding-up or dissolution of the Corporation
(collectively, together with any warrants, rights, calls or options exercisable
for or convertible into such Capital Stock, the “Parity Stock”); and

(iii) junior to any class or series of Capital Stock of the Corporation (other
than Common Stock), the terms of which expressly provide that such class or
series ranks senior to the Series A Preferred Stock with respect to dividend
rights or rights upon a liquidation, winding-up or dissolution of the
Corporation (collectively, together with any warrants, rights, calls or options
exercisable for or convertible into such Capital Stock, the “Senior Stock”).

Section 2. Definitions.

For purposes of this Statement of Resolution, the following terms have meanings
set forth in the Section indicated:

 

Term

  

Section

Board    Preamble Business Day    Section 11(c) Capital Stock    Section 1(d)
Certificate of Formation    Preamble Common Stock    Section 1(d)(ii) Code   
Preamble Conversion Ratio    Section 8(a) Conversion Requirements   
Section 8(a) Corporation    Preamble Junior Stock    Section 1(d)(i) Liquidation
   Section 4(a) Liquidation Distribution    Section 4(a) National Securities
Exchange    Section 8(a) Original Issue Date    Section 3(a) Original Issue
Price    Section 3(a) Parity Stock    Section 1(d)(ii) Transfer Agent   
Section 7(b) Senior Stock    Section 1(d)(iii) Series A Preferred Stock   
Section 1(a)

 

2



--------------------------------------------------------------------------------

Section 3. Dividends.

(a) Holders of shares of Series A Preferred Stock shall be entitled to receive,
when and as declared by the Board and declared by the Corporation, out of funds
that are legally available therefor, cash dividends of ten percent (10%) of the
Original Issue Price per annum on each outstanding share of Series A Preferred
Stock. Such dividends shall accrue from the first anniversary of the Original
Issue Date of the Series A Preferred Stock and shall cease to accrue on the date
immediately preceding the date on which the Conversion Requirements described in
Section 8 are satisfied. The “Original Issue Price” means $9.50 per share (as
adjusted for any stock split, combination or similar event or transaction
directly affecting the Series A Preferred Stock but not by any accrued
dividends). The “Original Issue Date” means September 17, 2019.

(b) Following the first anniversary of the Original Issue Date, dividends
pursuant to this Section 3 shall be payable quarterly in cash, on March 31,
June 30, September 30 and December 31 of each year, beginning September 30,
2020, when, as and if declared by the Board, until the time at which the
Conversion Requirements are satisfied; provided, however, that when the
Preferred Stock is no longer outstanding, no dividends shall be payable to the
holders of the Series A Preferred Stock or the holders of the Common Stock into
which the Series A Preferred Stock converts. Payments of any dividends pursuant
to this Section 3 shall be payable only if the Corporation has surplus income
and such payment is permissible under the Corporation’s debt instruments then in
effect.

(c) No dividends or distributions shall be paid with respect to the Common Stock
(i) prior to the holders of the Series A Preferred Stock having received all
accrued but unpaid dividends on the Series A Preferred Stock or (ii) unless and
until all shares of Series A Preferred Stock have been converted to shares of
Common Stock.

(d) Holders of Series A Preferred Stock shall fully participate, on an
as-converted basis, in any dividends declared and paid or distributions on
Common Stock as if the Series A Preferred Stock were converted into shares of
Common Stock as of the record date for such dividend or distribution at the
Conversion Ratio.

Section 4. Liquidation.

(a) Prior to conversion pursuant to Section 8, in the event of a liquidation
(complete or partial), dissolution or winding up of the affairs of the
Corporation, whether voluntary or involuntary (a “Liquidation”), after payment
or provision for payment of the debts and other liabilities of the Corporation,
the holders of Series A Preferred Stock shall be entitled to receive, in respect
of any shares of Series A Preferred Stock held by them, out of assets of the
Corporation available for distribution to shareholders of the Corporation or
their assignees, and subject to the rights of any outstanding shares of Senior
Stock and before any amount shall be distributed to the holders of Junior Stock,
a liquidating distribution (the “Liquidation Distribution”) in an amount equal
to the amount such holder of Series A Preferred Stock would have been entitled
to receive had such holder converted its shares of Series A Preferred Stock into
shares of Common Stock at the Conversion Ratio immediately prior to such
Liquidation.

 

3



--------------------------------------------------------------------------------

(b) If, upon any Liquidation, the amount payable with respect to the Liquidation
Distribution is not paid in full, the holders of the Series A Preferred Stock
and any Parity Stock shall share equally and ratably in any distribution of the
Corporation’s assets in proportion to the respective liquidation distributions
to which they are entitled.

(c) After the payment in cash or proceeds to the holders of shares of the Series
A Preferred Stock of the full amount of the Liquidation Distribution with
respect to outstanding shares of Series A Preferred Stock, the holders of
outstanding shares of Series A Preferred Stock shall have no right or claim,
based on their ownership of shares of Series A Preferred Stock, to the remaining
assets of the Corporation, if any. Whenever any such distribution shall be paid
in property other than cash, the value of such distribution shall be the fair
market value of such property as determined in the good faith reasonable
discretion of the Board or liquidating trustee, as the case may be.

Section 5. Voting.

The holders of outstanding shares of Series A Preferred Stock shall have the
following voting rights:

(a) Each share of Series A Preferred Stock shall entitle the holder thereof to
voting power equal to 8.71 shares of Common Stock on all matters submitted to a
vote of the shareholders of the Corporation; provided that, to eliminate
fractional votes, the votes cast by the shares of Series A Preferred Stock in
the aggregate “for” or “against” a matter will be rounded down to the nearest
whole vote.

(b) In the event the Corporation shall at any time after declare or pay any
dividend on the Common Stock payable in shares of Common Stock, or effect a
subdivision, combination or consolidation of the outstanding shares of Common
Stock, then in each such case the number of votes per share to which holders of
shares of Series A Preferred Stock were entitled immediately prior to such event
shall be adjusted by multiplying such number by a fraction, the numerator of
which is the number of shares of Common Stock outstanding immediately after such
event and the denominator of which is the number of shares of Common Stock that
were outstanding immediately prior to such event.

(c) Except as otherwise provided herein or by the Code or other applicable law,
the holders of shares of Series A Preferred Stock and the holders of shares of
Common Stock shall vote together as one class on all matters submitted to a vote
of the shareholders of the Corporation.

(d) Except as set forth herein or as otherwise required by the Code or other
applicable law, the holders of shares of Series A Preferred Stock shall have no
special voting rights and their consent shall not be required (except to the
extent they are entitled to vote with the holders of shares of Common Stock as
set forth herein) for taking any corporate action.

 

4



--------------------------------------------------------------------------------

Section 6. Reservation of Common Stock.

(a) Subject to the Conversion Requirements set forth in Section 8, at any time
that any Series A Preferred Stock is outstanding, the Corporation shall from
time to time take all lawful action within its control to cause the authorized
capital stock of the Corporation to include a number of authorized but unissued
shares of Common Stock equal to 7,894,740 shares (for the avoidance of doubt,
taking into account any other obligations of the Corporation to reserve Common
Stock upon the conversion, exchange or exercise of other securities of the
Corporation such that any other reservation may not be counted toward the
reservation of Common Stock hereunder) (such authorized but unissued shares, the
“Reserved Shares”). If, at any time, the Corporation lacks a sufficient number
of Reserved Shares, the Corporation shall use its reasonable best efforts to
take all lawful action within its control to effect an amendment to the
Certificate of Formation to increase the authorized but unissued shares of
Common Stock of the Corporation to provide for a sufficient number of Reserved
Shares.

(b) If any shares of Common Stock to be reserved for the purpose of conversion
of the Series A Preferred Stock require registration or listing with or approval
of any governmental authority, stock exchange or other regulatory body under any
federal or state law or regulation or otherwise before such shares may be
validly issued or delivered upon conversion, the Corporation shall, at its sole
cost and expense, in good faith and as expeditiously as possible following
satisfaction of the Conversion Requirements set forth in Section 8, endeavor to
secure such registration, listing or approval, as the case may be.

Section 7. Form.

(a) Notwithstanding anything to the contrary herein, the shares of Series A
Preferred Stock and any shares of Common Stock issued upon conversion thereof
shall be in uncertificated, book-entry form as permitted by the Bylaws of the
Corporation and the Code, and shall bear a legend in substantially the following
form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.
THESE SECURITIES MAY NOT BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.”

(b) The duly appointed transfer agent for the Series A Preferred Stock shall be
Continental Stock Transfer & Trust Company (the “Transfer Agent”). The
Corporation may, in its sole discretion, remove the Transfer Agent in accordance
with the agreement between the Corporation and the Transfer Agent; provided that
if the Corporation removes Continental Stock Transfer & Trust Company, the
Corporation shall appoint a successor transfer agent who shall accept such
appointment prior to the effectiveness of such removal.

(c) Transfers of Series A Preferred Stock or any shares of Common Stock issued
upon conversion thereof held in uncertificated, book-entry form shall be made
only upon the transfer books of the Corporation kept at an office of the
Transfer Agent upon receipt of proper transfer instructions from the registered
owner of such uncertificated shares, or from a duly authorized attorney or from
an individual presenting proper evidence of succession, assignment or authority
to transfer the stock. The Corporation may refuse any requested transfer until
furnished evidence satisfactory to it that such transfer is proper.

 

5



--------------------------------------------------------------------------------

Section 8. Conversion.

(a) Following (i) effectiveness of an amendment to the Certificate of Formation
to increase the number of authorized shares of Common Stock by at least
50,000,000 shares and (ii) approval by the shareholders of the Corporation, in
accordance with applicable law and the applicable rules and regulations of the
principal national securities exchange on which the Common Stock is then listed
for trading (the “National Securities Exchange”), of the issuance of the shares
of Common Stock to be issued upon conversion of the Preferred Stock pursuant to
this Section 8 (the “Conversion Requirements”), each share of Series A Preferred
Stock shall automatically convert into 10 shares of Common Stock (the
“Conversion Ratio”).

(b) Any Common Stock delivered as a result of conversion pursuant to this
Section 8 following satisfaction of the Conversion Requirements shall be validly
issued, fully paid and non- assessable, free and clear of any preemptive right,
liens, claims, rights or encumbrances other than those arising under the Code or
the Bylaws of the Corporation. Immediately following the settlement of
conversion, the rights of the holders of converted Series A Preferred Stock
shall cease and the persons entitled to receive shares of Common Stock upon the
conversion of shares of Series A Preferred Stock shall be treated for all
purposes as having become the owners of such shares of Common Stock.
Concurrently with such conversion, the converted shares of Series A Preferred
Stock shall cease to be outstanding, shall be canceled and the shares of Series
A Preferred Stock formerly designated pursuant to this Statement of Resolution
shall be restored to authorized but unissued shares of Preferred Stock.

(c) If, after the Original Issue Date, the Corporation (i) makes a distribution
on its Common Stock in cash, securities (including Common Stock) or other
property or assets, (ii) subdivides or splits its outstanding Common Stock into
a greater number of Common Stock, (iii) combines or reclassifies its Common
Stock into a smaller number of Common Stock or (iv) issues by reclassification
of its Common Stock any securities (including any reclassification in connection
with a merger, consolidation or business combination in which the Corporation is
the surviving person), then the Conversion Ratio in effect at the time of the
record date for such distribution or of the effective date of such subdivision,
split, combination, or reclassification shall be proportionately adjusted so
that the conversion of the Series A Preferred Stock after such time shall
entitle the holder to receive the aggregate number of Common Stock (or shares of
any securities into which such shares of Common Stock would have been combined,
consolidated, merged or reclassified pursuant to clauses (iii) and (iv) above)
that such holder would have been entitled to receive if the Series A Preferred
Stock had been converted into Common Stock immediately prior to such record date
or effective date, as the case may be, and in the case of a merger,
consolidation or business combination in which the Corporation is the surviving
person, the Corporation shall provide effective provisions to ensure that the
provisions in this Statement of Resolution relating to the Series A Preferred
Stock shall not be abridged or amended and that the Series A Preferred Stock
shall thereafter retain the same powers, preferences and relative participating,
optional and other special rights, and the qualifications, limitations and
restrictions thereon, that the Series A Preferred Stock had immediately prior to
such transaction or event. An adjustment made pursuant to this Section 8(c)
shall become effective immediately after the record date in the case of a
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination, reclassification (including any
reclassification in connection with a merger, consolidation or business
combination in which the Corporation is the surviving person) or split. Such
adjustment shall be made successively whenever any event described above shall
occur.

 

6



--------------------------------------------------------------------------------

(d) Notwithstanding any of the other provisions of this Section 8, no adjustment
shall be made to the Conversion Ratio pursuant to Section 8(c) as a result of
any of the following:

(i) the grant of Common Stock or options, warrants or rights to purchase Common
Stock to employees, officers or directors of the Corporation or its
subsidiaries, under compensation plans and agreements approved in good faith by
the Board; provided, that in the case of options, warrants or rights to purchase
Common Stock, the exercise price per Common Stock shall not be less than the
closing price of the Common Stock (as reported by the National Securities
Exchange) on the date such option, warrant or other right is issued;

(ii) the issuance of any Common Stock as all or part of the consideration to
effect (A) the closing of any acquisition by the Corporation of assets of a
third party or (B) the consummation of a merger, consolidation or other business
combination of the Corporation with another entity in which the Corporation
survives and the Common Stock remain outstanding to the extent such
transaction(s) is or are validly approved by the vote or consent of the Board;

(iii) without duplication of Section 8(d)(i) above, the issuance of options,
warrants or other rights to purchase Common Stock, or securities exercisable or
convertible into or exchangeable for Common Stock (or options, warrants or other
rights to purchase any such securities that are exercisable or convertible into
or exchangeable for Common Stock, in each case, that are outstanding on the date
of first issuance of shares of Series A Preferred Stock); and

(iv) the issuance of securities for which an adjustment is made under another
provision of this Section 8.

(e) The Corporation shall pay any and all issue, documentary, stamp and other
taxes, excluding any income, franchise, property or similar taxes, that may be
payable in respect of any issue or delivery of Common Stock on conversion of
Series A Preferred Stock pursuant hereto. However, the holder of any Series A
Preferred Stock shall pay any tax that is due because Common Stock issuable upon
conversion thereof are issued in a name other than such holder’s name.

(f) No fractional Common Stock shall be issued upon the conversion of any Series
A Preferred Stock. All Common Stock (including fractions thereof) issuable upon
conversion of more than one share of Series A Preferred Stock by a holder
thereof shall be aggregated for purposes of determining whether the conversion
would result in the issuance of any fractional stock. If, after the
aforementioned aggregation, the conversion would result in the issuance of a
fraction of a Common Stock, the Corporation shall not issue a fractional Common
Stock but shall round the fractional Common Stock to the nearest whole Common
Stock (and a 0.5 of a share of Common Stock shall be rounded up to the next
higher share of Common Stock).

 

7



--------------------------------------------------------------------------------

Section 9. Additional Procedures.

(a) In connection with any conversion pursuant to Section 8, the holder of
Series A Preferred Stock must deliver transfer instruments reasonably
satisfactory to the Corporation, at the principal office of the Corporation (or
such other place mutually acceptable to the holder of Series A Preferred Stock
and the Corporation), in accordance with Section 7(c).

(b) On the date of conversion pursuant to Section 8, the number of shares of
Common Stock into which the applicable shares of Series A Preferred Stock are
converted shall be promptly issued in uncertificated, book-entry form and
evidence thereof shall be delivered to the holder of Series A Preferred Stock
thereof or such holder’s designee upon the furnishing of appropriate
endorsements and transfer documents and the payment of all transfer and similar
taxes, if any, allocable to such holder.

Section 10. No Other Rights.

The shares of Series A Preferred Stock shall not have any powers, designations,
preferences or relative, participating, optional, or other special rights, nor
shall there be any qualifications, limitations or restrictions or any powers,
designations, preferences or rights of such shares, other than as set forth
herein or in the Certificate of Formation, or as may be provided by law.

Section 11. Other Provisions.

(a) The shares of Series A Preferred Stock shall not be subject to the operation
of any retirement or sinking fund.

(b) In case any one or more of the provisions contained in this Statement of
Resolution shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. Furthermore, in
lieu of any such invalid, illegal or unenforceable provision, there shall be
added automatically as a part of this Statement of Resolution a provision as
similar in terms to such invalid, illegal or unenforceable provision as may be
possible and be legal, valid and enforceable, unless the requisite parties
separately agree to a replacement provision that is valid, legal and
enforceable.

(c) Any amendment, modification, waiver or alteration of, or supplement to, this
Statement of Resolution shall require approval of a majority of the members of
the Board not affiliated with John C. Goff.

(d) Any payments, issuances or distributions required to be made hereunder on
any day that is not a Business Day shall be made on the next succeeding Business
Day without interest or additional payment for such delay. For the purposes of
this Statement of Resolution, “Business Day” shall mean each day that is not a
Saturday, Sunday or other day on which banking institutions in Houston, Texas
are authorized or required by law to close. All payments required hereunder
shall be made by wire transfer of immediately available funds in United States
Dollars to the holders in accordance with the payment instructions as such
holders may deliver by written notice to the Corporation from time to time.

 

8



--------------------------------------------------------------------------------

Section 12. Effective Date.

This Statement of Resolution shall become effective on September 17, 2019.

[The Remainder of this Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Contango Oil & Gas Company has caused this Statement of
Resolution to be duly executed on the date first written above.

 

CONTANGO OIL & GAS COMPANY By:  



    

Name: E. Joseph Grady Title: Senior Vice President and Chief Financial Officer

[Signature Page to Statement of Resolution]



--------------------------------------------------------------------------------

EXHIBIT B

REGISTRATION RIGHTS AGREEMENT

by and among

CONTANGO OIL & GAS COMPANY

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Registrable Securities      3  

ARTICLE II REGISTRATION RIGHTS

     3  

Section 2.1

  Shelf Registration      3  

Section 2.2

  Sale Procedures      4  

Section 2.3

  Cooperation by Holders      6  

Section 2.4

  Expenses      7  

Section 2.5

  Indemnification      7  

Section 2.6

  Transfer or Assignment of Registration Rights      9  

Section 2.7

  Aggregation of Registrable Securities      9  

ARTICLE III MISCELLANEOUS

     10  

Section 3.1

  Communications      10  

Section 3.2

  Successors and Assigns      10  

Section 3.3

  Assignment of Rights      10  

Section 3.4

  Recapitalization (Exchanges, etc. Affecting the Registrable Securities)     
10  

Section 3.5

  Specific Performance      11  

Section 3.6

  Counterparts      11  

Section 3.7

  Headings      11  

Section 3.8

  Governing Law, Submission to Jurisdiction      11  

Section 3.9

  Waiver of Jury Trial      11  

Section 3.10

  Severability of Provisions      12  

Section 3.11

  Entire Agreement      12  

Section 3.12

  Term; Amendment      12  

Section 3.13

  No Presumption      12  

Section 3.14

  Obligations Limited to Parties to Agreement      12  

Section 3.15

  Interpretation      13  

Section 3.16

  No Inconsistent Agreements; Additional Rights      13  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 17, 2019 by and between Contango Oil & Gas Company, a Texas
corporation (“Contango”), and the parties set forth on Schedule A hereto (each,
a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Securities pursuant to the Purchase Agreement, dated
as of September 12, 2019, by and between Contango and the Purchasers (the
“Purchase Agreement”);

WHEREAS, Contango has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of the Purchasers and Contango
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The terms set forth below are used herein as so
defined:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of Texas are
authorized or required by law or other governmental action to close.

“Statement of Resolution” means the statement of resolution setting forth the
terms of the Preferred Stock.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.04 per share, of Contango.



--------------------------------------------------------------------------------

“Contango” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Effective Date” means the initial date of effectiveness of the Shelf
Registration Statement.

“Effectiveness Period” has the meaning specified therefor in Section 2.1(a) of
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Holder” means the record holder of any Registrable Securities.

“Law” shall have the meaning set forth in the Purchase Agreement.

“Losses” has the meaning specified therefor in Section 2.5(a) of this Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Preferred Stock” means the Series A Contingent Convertible Preferred Stock of
Contango and having the rights and obligations specified in the Statement of
Resolution.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchased Securities” means the Preferred Stock to be issued and sold to the
Purchasers pursuant to the Purchase Agreement.

“Purchaser” or “Purchasers” has the meaning set forth in the introductory
paragraph of this Agreement.

“Registration” means any registration pursuant to this Agreement, including
pursuant to the Shelf Registration Statement.

“Registrable Securities” means, subject to Section 1.2 of this Agreement, the
shares of Common Stock issued upon conversion of the Purchased Securities in
accordance with the terms of the Statement of Resolution.

“Registration Expenses” has the meaning specified therefor in Section 2.4(a) of
this Agreement.

“Resale Opt-Out Notice” has the meaning specified therefor in Section 2.1(b) of
this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Selling Expenses” has the meaning specified therefor in Section 2.4(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).

Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security at the earliest of the following: (a) when a registration
statement covering such Registrable Security has been declared effective by the
Commission and such Registrable Security has been sold or disposed of pursuant
to such effective registration statement; (b) when such Registrable Security is
held by Contango or one of its subsidiaries; (c) when such Registrable Security
has been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such securities; and
(d) the date on which such Registrable Security has been sold pursuant to any
section of Rule 144 under the Securities Act (or any similar provision then in
force under the Securities Act, “Rule 144”) or any other exemption from the
registration requirements of the Securities Act as a result of which the legend
on any certificate or book-entry notation representing such Registrable Security
restricting transfer of such Registrable Security has been removed.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) Shelf Registration. Contango shall use its commercially reasonable efforts
to prepare and file an initial Shelf Registration Statement under the Securities
Act covering all Registrable Securities at such time of filing within 30 days of
the conversion of the Preferred Stock. Contango shall use its commercially
reasonable efforts to cause such initial Shelf Registration Statement to become
effective no later than 120 days from its initial filing. Contango will use its
commercially reasonable efforts to cause such initial Shelf Registration
Statement filed pursuant to this Section 2.1(a) to be continuously effective
under the Securities Act until the earliest of (i) all Registrable Securities
covered by the Shelf Registration Statement have been distributed in the manner
set forth and as contemplated in such Shelf Registration Statement, (ii) there
are no longer any Registrable Securities outstanding and (iii) three years from
the Effective Date (the “Effectiveness Period”). A Shelf Registration Statement
filed pursuant to this Section 2.l(a) shall be on such appropriate registration
form of the Commission as shall be selected by Contango. A Shelf Registration
Statement when declared effective (including the documents incorporated therein
by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Shelf Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the date that a Shelf Registration Statement
becomes effective, but in any event within five Business Days of such date,
Contango shall provide the Holders with written notice of the effectiveness of a
Shelf Registration Statement.

 

3



--------------------------------------------------------------------------------

(b) Resale Registration Opt-Out. At least three Business Days before the initial
filing of the Shelf Registration Statement required by Section 2.1(a), Contango
shall provide advance written notice to each Holder that it plans to file a
Shelf Registration Statement. Any Holder may deliver advance written notice (a
“Resale Opt-Out Notice”) to Contango requesting that such Holder not be included
in a Shelf Registration Statement prior to its initial filing. Following receipt
of a Resale Opt-Out Notice from a Holder, Contango shall not be required to
include the Registrable Securities of such Holder in such Shelf Registration
Statement.

(c) Delay Rights. Notwithstanding anything to the contrary contained herein,
Contango may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if
(i) Contango is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and Contango determines in good faith that Contango’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or (ii) Contango has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of Contango, would materially and adversely affect Contango; provided,
however, that in no event shall the Selling Holders be suspended from selling
Registrable Securities pursuant to the Shelf Registration Statement for a period
of 60 consecutive days or an aggregate of 180 days in any 365-day period. Upon
disclosure of such information or the termination of the condition described
above, Contango shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Shelf Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions necessary or appropriate to permit registered
sales of Registrable Securities as contemplated in this Agreement.

Section 2.2 Sale Procedures.

(a) In connection with its obligations under this Article II, Contango will, as
expeditiously as possible:

(i) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep a Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by a Shelf Registration Statement;

(ii) furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required

 

4



--------------------------------------------------------------------------------

by the rules and regulations of the Commission), and provide each such Selling
Holder the opportunity to object to any information pertaining to such Selling
Holder and its plan of distribution that is contained therein and make the
corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Shelf Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (B) such number of copies of such Shelf Registration
Statement or such other registration statement and the prospectus included
therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Shelf Registration Statement or
other registration statement;

(iii) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request, provided that Contango will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(iv) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (A) the filing
of a Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus included therein or any
amendment or supplement thereto (other than any amendment or supplement
resulting from the filing of a document incorporated by reference therein), and,
with respect to such Shelf Registration Statement or any other registration
statement or any post-effective amendment thereto, when the same has become
effective; and (B) the receipt of any written comments from the Commission with
respect to any filing referred to in clause (A) and any written request by the
Commission for amendments or supplements to such Shelf Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

(v) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(A) the happening of any event as a result of which the prospectus contained in
a Shelf Registration Statement or any other registration statement contemplated
by this Agreement or any supplemental amendment thereto, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; (B) the issuance or threat of issuance
by the Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (C) the
receipt by Contango of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, Contango agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;

 

5



--------------------------------------------------------------------------------

(vi) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(vii) cause all such Registrable Securities registered pursuant to this
Agreement to be listed or quoted on each securities exchange or nationally
recognized quotation system on which similar securities issued by Contango are
then listed or quoted, and cause to be satisfied all requirements and conditions
of such securities exchange or nationally recognized quotation system to the
listing or quoting of such Registrable Securities that are reasonably within the
control of Contango, including, without limitation, registering the Registrable
Securities under the Exchange Act, if appropriate, and using commercially
reasonable efforts to cause such registration to become effective pursuant to
the rule of the Commission;

(viii) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Contango to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(ix) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement; and

(x) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders in order to expedite or facilitate
the disposition of such Registrable Securities.

(b) Each Selling Holder, upon receipt of notice from Contango of the happening
of any event of the kind described in Section 2.2(b)(v), shall forthwith
discontinue disposition of the Registrable Securities until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.2(b)(v) or until it is advised in writing by Contango
that the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by Contango, such Selling Holder will deliver to Contango
(at Contango’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus and any prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice.

Section 2.3 Cooperation by Holders. Contango shall have no obligation to include
Registrable Securities of a Holder in the Shelf Registration Statement if such
Selling Holder has failed to timely furnish such information which, in the
opinion of counsel to Contango, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

6



--------------------------------------------------------------------------------

Section 2.4 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Contango’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration Statement
pursuant to Section 2.1 and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
fees, all registration, filing, qualification and other fees and expenses of
complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, transfer taxes and fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, and the fees and
disbursements of Contango’s independent public accountants and counsel for
Contango. Except as otherwise provided in Section 2.5 hereof, Contango shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder. In addition, Contango shall not be
responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions, transfer taxes and fees of counsel allocable
to the sale of the Registrable Securities.

(b) Expenses. Contango will pay all reasonable Registration Expenses in
connection with a Shelf Registration Statement, whether or not any sale is made
pursuant to such Shelf Registration Statement.

Section 2.5 Indemnification.

(a) By Contango. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, to the extent permitted by
applicable law, Contango will indemnify and hold harmless each Selling Holder
thereunder, its directors, officers, employees, agents, representatives and
managers, and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees, agents, representatives and managers, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses), including any of the foregoing incurred in settlement of any
litigation commenced or threatened by any party other than a Selling Holder
(collectively, “Losses”), joint or several, to which such Selling Holder or
controlling Person or directors, officers, employees, agents, representatives or
managers may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact (in the case of any
prospectus, in light of the circumstances under which such statement is made)
contained in the Shelf Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus or final
prospectus contained therein, or any free writing prospectus related thereto, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, and each such controlling Person and each such director, officer,
employee, agent, representatives or manager for any legal or other expenses
reasonably incurred

 

7



--------------------------------------------------------------------------------

by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that Contango will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Selling Holder or such
controlling Person in writing specifically for use in the Shelf Registration
Statement or such other registration statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
director, officer, employee, agent, representatives, manager or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Contango, its directors, officers, employees,
representatives and agents and each Person, if any, who controls Contango within
the meaning of the Securities Act or of the Exchange Act to the same extent as
the foregoing indemnity from Contango to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Shelf
Registration Statement or prospectus supplement relating to the Registrable
Securities, or any amendment or supplement thereto.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.5(c) except to the extent
that the indemnifying party is materially prejudiced by such failure. In any
action brought against any indemnified party, it shall notify the indemnifying
party of the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.5 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense and employ counsel
reasonably satisfactory to the indemnified party or (ii) if the defendants in
any such action include both the indemnified party and the indemnifying party
and counsel to the indemnified party shall have concluded that there may be
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party or representation by both parties by the same counsel
is otherwise inappropriate under the applicable standards of professional
conduct, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, the indemnifying party shall not settle any
indemnified claim without the consent of the indemnified party, unless the
settlement thereof imposes no liability or obligation on, includes a complete
release from liability of, and does not contain any admission of wrong doing by,
the indemnified party.

 

8



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.5 is
held by a court or government agency of competent jurisdiction to be unavailable
to Contango or any Selling Holder or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of Contango on the one hand and
of such Selling Holder on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification less the amount of
any damages that such Selling Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. The relative fault of Contango on the one hand and each Selling Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to,
information supplied by such party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.5 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.6 Transfer or Assignment of Registration Rights. Except as otherwise
specifically provided in this Agreement, without the prior written consent of
Contango, the rights to cause Contango to register Registrable Securities
granted to the Purchasers by Contango under this Article II may not be
transferred or assigned by the Purchasers.

Section 2.7 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement. In addition, all other shares of Common Stock held
by a Person and for which such Person has similar registration rights pursuant
to an agreement between such Person and Contango shall be aggregated together
for the purpose of determining such Person’s rights under this Agreement solely
as such shares relate to minimum quantity requirements contemplated herein;
provided that, for the avoidance of doubt, such Common Stock shall not otherwise
be deemed Registrable Securities for any other purpose under this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, facsimile, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

 

  (a)

If to a Purchaser, to such addresses indicated on Schedule A attached hereto.

 

  (b)

If to Contango:

Contango Oil & Gas Company

717 Texas Avenue, Suite 2900

Houston, Texas 77002

Attention: Wilkie S. Colyer, Jr.

Facsimile:

E-mail: WColyer@contango.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

811 Main Street, Suite 3000

Houston, Texas 77002

Attention: Hillary H. Holmes

Facsimile: (346) 718-6902

E-mail: HHolmes@gibsondunn.com

or, if to a transferee of a Purchaser, to the transferee at the address provided
pursuant to Section 2.6 above. All notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
upon actual receipt if sent by certified or registered mail, return receipt
requested, or regular mail, if mailed; upon actual receipt of the facsimile copy
or e-mail, if sent via facsimile or e-mail; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 3.2 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.6 hereof.

Section 3.4 Recapitalization (Exchanges, etc. Affecting the Registrable
Securities). The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all shares of capital stock of Contango or
any successor or assign of Contango (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement.

 

10



--------------------------------------------------------------------------------

Section 3.5 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto would be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives (a) any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief or that a remedy at law would
be adequate and (b) any requirement under any law to post securities as a
prerequisite to obtaining equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity which such Person may have.

Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.7 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.8 Governing Law, Submission to Jurisdiction. NOTWITHSTANDING THE PLACE
WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES
EXPRESSLY AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF
SUCH JURISDICTION. Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement or the Transactions shall be
brought and determined by courts of the State of Texas located in Houston, Texas
and the federal courts of the United States of America located in Houston,
Texas, and each of the parties hereto irrevocably submits to the exclusive
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement.

Section 3.9 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

11



--------------------------------------------------------------------------------

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement and the Purchase Agreement are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein or therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or therein with respect to the rights
granted by Contango set forth herein or therein. This Agreement and the Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.12 Term; Amendment. This Agreement shall automatically terminate and
be of no further force and effect on the date on which there are no Registrable
Securities. This Agreement may be amended only by means of a written amendment
signed by Contango and the Holders of a majority of the then outstanding
Registrable Securities; provided, however, that no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder. Notwithstanding the foregoing, any amendment, waiver,
consent or modification of, or supplement to, this Agreement shall require
approval of a majority of the members of the board of directors of Contango not
affiliated with John C. Goff.

Section 3.13 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers, Selling Holders, their respective permitted assignees and Contango
shall have any obligation hereunder and that, notwithstanding that one or more
of Contango and the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of Contango,
the Purchasers, Selling Holders or their respective permitted assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise by incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of Contango, the Purchasers, Selling Holders or any of their
respective assignees,

 

12



--------------------------------------------------------------------------------

or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of Contango, the Purchasers, Selling
Holders or their respective permitted assignees under this Agreement or any
documents or instruments delivered in connection herewith or therewith or for
any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of the Purchasers or a Selling
Holder hereunder.

Section 3.15 Interpretation. Article and Section references in this Agreement
are references to the corresponding Article and Section to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

Section 3.16 No Inconsistent Agreements; Additional Rights. If Contango
hereafter enters into a registration rights agreement with a third party with
terms more favorable than those set forth herein with respect to Holders of
shares of Common Stock, this Agreement shall, to the extent so requested by any
such Holders, be amended so as to provide such Holders with substantially the
same material terms as provided to such other third party.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONTANGO OIL & GAS COMPANY By:  

     

Name: E. Joseph Grady Title: Senior Vice President and Chief Financial Officer

[Signatures continue on following page.]

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Goff MCF Partners, LP By:  

     

Name:   John C. Goff Title:   Chief Executive Officer John C. Goff SEP IRA By:  

     

  John C. Goff

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

Purchasers

Goff MCF Partners, LP

John C. Goff SEP IRA

Notice Address:

500 Commerce St., Suite 700,

Fort Worth, Texas 76102

Attention Jennifer Terrell

jterrell@Goffcp.com

with a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street NW

Washington, DC 20036-3006

Attention Robert Robbins

robert.robbins@pillsburylaw.com

Schedule A



--------------------------------------------------------------------------------

EXHIBIT C

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of September 17, 2019, by and Contango Oil & Gas Company, a Texas corporation
(“Contango”), and John C. Goff (“Goff”).

WITNESSETH:

WHEREAS, Contango and Goff MCF Partners, LP and John C. Goff SEP IRA, entities
affiliated with Goff (the “Affiliated Entities”), entered into a Purchase
Agreement, dated as of September 12, 2019 (the “Purchase Agreement”), which
provides for the purchase and sale by Contango of an aggregate $7.5 million in
gross proceeds of shares of Series A Contingent Convertible Preferred Stock, par
value $0.04 per share (the “Preferred Stock”), to the Affiliated Entities;

WHEREAS, the Preferred Stock to be issued to the Affiliated Entities pursuant to
the Purchase Agreement will automatically convert into shares of common stock,
par value $0.04 per share (“Common Stock”), of Contango upon (i) effectiveness
of an amendment to the Certificate of Formation of Contango (the “Charter
Amendment”) to increase the number of authorized shares of Common Stock by at
least 50,000,000 shares following approval by the shareholders of Contango of
such amendment (the “Amendment Proposal”) and (ii) if necessary, approval by the
shareholders of Contango, in accordance with applicable law and stock exchange
rules and regulations, of the issuance of the shares of Common Stock to be
issued upon conversion of the Preferred Stock and the issuance of such shares of
Common Stock at a discount to an insider of the Company (the “Conversion
Proposal” and, together with the Amendment Proposal, the “Proposals”);

WHEREAS, as of the date hereof, Goff is the beneficial owner (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of 25,304,325
shares of Common Stock; and

WHEREAS, as a condition and inducement to the willingness of Contango to enter
into the Purchase Agreement, Goff has agreed to enter into this Agreement.

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1.    Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Purchase
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a)    “Expiration Date” shall mean the earlier of (i) the first date upon which
both shareholder approval of the Proposals has been obtained and the Charter
Amendment has become effective and (ii) the date that is six months after the
date hereof.

(b)    “Subject Shares” shall mean, without duplication, (i) all shares of
Common Stock of which Goff is the record or beneficial owner as of the date
hereof, which total 25,304,325 shares of Common Stock, (ii) all shares of Common
Stock issuable upon conversion, exercise or exchange of options, warrants and/or
other rights to acquire shares of Common Stock of which Goff is the record or
beneficial owner as of the date hereof, (iii) all additional shares of Common



--------------------------------------------------------------------------------

Stock, and all additional shares of Common Stock issuable upon conversion,
exercise or exchange of options, warrants and/or other rights to acquire shares
of Common Stock, in each case of which Goff acquires record or beneficial
ownership during the period from the date of this Agreement through the
Expiration Date (including by way of share dividend or distribution, split-up,
recapitalization, combination, exchange of shares and the like and including the
shares of Common Stock acquired by Goff in an underwritten public offering
concurrent with the issuance of shares of Preferred Stock pursuant to the
Purchase Agreement (the “Public Offering”)), and (iv) all shares of Preferred
Stock acquired by the Affiliated Entities pursuant to the Purchase Agreement to
the extent such shares of Preferred Stock are entitled to vote on any of the
Proposals or any of the other matters set forth in Section 3(a).

(c)    “Transfer.” A Person shall be deemed to have effected a “Transfer” of
Subject Shares if such Person directly or indirectly (i) sells, pledges,
assigns, grants an option with respect to, transfers, tenders or disposes (by
merger, by testamentary disposition, by operation of Law or otherwise) of such
Subject Shares or any interest in such Subject Shares, (ii) creates or permits
to exist any Liens, other than restrictions imposed by applicable Law or
pursuant to this Agreement, (iii) deposits any Subject Shares into a voting
trust or enters into a voting agreement or arrangement or grants any proxy,
power of attorney or other authorization with respect thereto that is
inconsistent with this Agreement, or (iv) agrees or commits (whether or not in
writing) to take any of the actions referred to in the foregoing clauses (i)
through (iii).

2.     Transfer Restrictions. From the date hereof until the Expiration Date,
Goff shall not Transfer (or cause or permit the Transfer of) any of his Subject
Shares, or enter into any agreement relating thereto, except with Contango’s
prior written consent and in Contango’s sole discretion.

3.    Agreement to Vote Subject Shares.

(a)    At every meeting of the shareholders of Contango, however called, and at
every adjournment or postponement thereof (each, a “Meeting”), and on every
action or approval by written consent of the shareholders of Contango, Goff
agrees, unconditionally and irrevocably, to the extent not voted by the
Person(s) named (or otherwise appointed in the manner set forth in) in any proxy
statement or information statement, as applicable, or to cause the holder of
record on any applicable record date to, vote (or cause to be voted) all Subject
Shares that are then beneficially owned by Goff and entitled to vote or act by
written consent:

(i)    in favor of the approval of the Amendment Proposal, and in favor of any
other matters presented or proposed as to approval of the Amendment Proposal;

(ii)    in favor of the approval of the Conversion Proposal, and in favor of any
other matters presented or proposed as to approval of the Conversion Proposal;

(iii)    in favor of the approval of any proposal to adjourn or postpone the
Meeting to a later date, if there are not sufficient votes for the approval of
the Proposals on the date on which such Meeting is held;

(iii)    against approval of any proposal made in opposition to, in competition
with, or inconsistent with, the Proposals; and

 

2



--------------------------------------------------------------------------------

(iv)    in favor of any other matter necessary or appropriate to the
consummation of the transactions contemplated by the Purchase Agreement.

Goff agrees, unconditionally and irrevocably, to deliver or cause to be
delivered such written consent immediately following consummation of the Public
Offering. Goff acknowledges that, pursuant to the applicable rules and
regulations of the NYSE American, the shares of Preferred Stock acquired by the
Affiliated Entities pursuant to the Purchase Agreement shall not be entitled to
vote with respect to the Conversion Proposal.

(b)    Any vote required to be cast pursuant to this Section 3 shall be cast by
Goff or at the direction of Goff, as applicable, in accordance with such
procedures relating thereto so as to ensure that it is duly counted, including
for purposes of determining whether a quorum is present.

(c)    Except as provided herein, Goff shall not (i) enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with the terms of this Section 3, (ii) grant at any time while this
Agreement remains in effect, a proxy, consent or power of attorney with respect
to the Subject Shares inconsistent with the terms of this Section 3 or
(iii) take any action that would make any representation or warranty of Goff
contained herein untrue or incorrect or have the effect of preventing or
disabling Goff from performing any of his obligations under this Agreement.

(d)    The obligations of Goff specified in Section 3(a) shall apply whether or
not any action described above is recommended by the Contango board of directors
(or any committee thereof) (the “Board”), for so long as this Agreement is in
effect.

4.    Irrevocable Proxy.

(a)    Solely in the event of a failure by Goff to act in accordance with Goff’s
obligations as to voting pursuant to Section 3(a) prior to the termination of
this Agreement and without in any way limiting any of Goff’s right to vote the
Subject Shares in his sole discretion on any other matters that may be submitted
to a shareholder vote, consent or other approval, Goff hereby grants an
irrevocable proxy (the “Proxy”) appointing Contango as Goff’s attorney-in-fact
and proxy, with full power of substitution, for and in Goff’s name, to vote,
express consent or dissent, or otherwise to utilize such voting power in the
manner contemplated by Section 3 above as Contango or its proxy or substitute
shall, in Contango’s sole discretion, deem proper with respect to the Subject
Shares.

(b)    Goff hereby represents that any proxies heretofore given in respect of
the Subject Shares, if any, are revocable, and hereby revokes such proxies.

(c)    Goff hereby affirms that his Proxy set forth in this Section 4 is given
in connection with the execution of the Purchase Agreement, and that such Proxy
is given to secure the performance of the duties of Goff under this Agreement.
Goff hereby further affirms that his Proxy is coupled with an interest in
consideration of Contango entering into this Agreement and the Purchase
Agreement and incurring certain related fees and expenses and, except as set
forth in Section 4(d) or in Section 12 hereof, is intended to be irrevocable.
All authority conferred hereby shall survive the death, incapacity of or the
appointment of any liquidator, receiver, trustee, special

 

3



--------------------------------------------------------------------------------

manager or any other court appointed officer for Goff and shall be binding upon
the heirs, estate, administrators, receivers, liquidators, trustees, special
managers, personal representatives, successors and assigns of Goff.

(d)    Contango hereby acknowledges and agrees that the Proxy set forth in this
Section 4 shall not be exercised to vote, consent or act on any matter except as
specifically contemplated by Section 3 above and Contango agrees not to exercise
the Proxy granted herein for any purpose other than the purposes described in
Section 3. The Proxy set forth in this Section 4 shall be revoked, terminated
and of no further force or effect automatically without further action upon the
termination of this Agreement.

5.    Update of Beneficial Ownership Information. Goff shall promptly (and in
any event within two Business Days after such acquisition) notify Contango of
the number of Subject Shares acquired by Goff following the date hereof and
prior to the Expiration Date and the updated number of Subject Shares
beneficially owned by Goff as of immediately following such acquisition.

6.    Representations and Warranties of Goff. Goff hereby represents and
warrants to Contango as follows:

(a)    Power; Organization; Binding Agreement. Goff has full power and authority
to execute and deliver this Agreement and his Proxy, to perform Goff’s
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Goff, and, assuming this
Agreement constitutes a valid and binding obligation of Contango, constitutes a
valid and binding obligation of Goff, enforceable against Goff in accordance
with its terms, except that such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.

(b)    No Conflicts. None of the execution and delivery by Goff of this
Agreement, the performance by Goff of his obligations hereunder or the
consummation by Goff of the transactions contemplated hereby will (i) result in
a violation or breach of any agreement to which Goff is a party or by which Goff
may be bound, including any voting agreement or voting trust or (ii) violate any
applicable Law.

(c)    Ownership of Subject Shares. Goff (i) is the beneficial owner of the
Subject Shares, all of which are free and clear of any Liens (except any Liens
arising under securities Laws or Liens that are not material to Goff’s
performance of his obligations under this Agreement) and (ii) no Person (other
than Goff) has a right to acquire any of the Subject Shares held by Goff.

(d)    Voting Power. Goff has sole voting power, power of disposition, power to
issue instructions with respect to the matters set forth herein, and power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Subject Shares, with no limitations, qualifications or
restrictions on such rights, subject to applicable federal securities laws and
those arising under the terms of this Agreement.

 

4



--------------------------------------------------------------------------------

(e)    Reliance by Contango. Goff understands and acknowledges that the Contango
is entering into the Purchase Agreement in reliance upon Goff’s execution and
delivery of this Agreement.

(f)    Consents and Approvals. The execution and delivery of this Agreement by
Goff does not, and the performance by Goff of his obligations under this
Agreement and the consummation by him of the transactions contemplated hereby
will not, require Goff to obtain any consent, approval, authorization or permit
of, or to make any filing with or notification to, any Governmental Entity,
except in each case for filings with the Securities and Exchange Commission
(“SEC”) by Goff or where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings and notifications, would not,
either individually or in the aggregate, prevent or delay the performance by
Goff of any of his obligations hereunder.

(g)    Absence of Litigation. As of the date hereof, there is no Action pending
or, to the knowledge of Goff, threatened against or affecting Goff or any of his
Affiliates before or by any Governmental Entity that would reasonably be
expected to impair the ability of Goff to perform his obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.

7.    Certain Restrictions. Goff agrees that Goff will not (in Goff’s capacity
as a shareholder of Contango) bring, commence, institute, maintain, prosecute or
voluntarily aid any legal action or proceeding, which (i) challenges the
validity of or seeks to enjoin the operation of any provision of this Agreement,
(ii) alleges that the execution and delivery of this Agreement by Goff or the
approval of the Purchase Agreement and the transactions contemplated thereby,
including the Charter Amendment, by the Board, breaches any fiduciary duty of
the Board or any member thereof or (iii) would reasonably be expected to
restrict or otherwise affect Goff’s legal power, authority and ability to comply
with and perform the covenants and obligations of Goff under this Agreement.

8.    Shareholder Capacity. The parties hereto acknowledge that this Agreement
is being entered into by Goff solely in his capacity as a beneficial owner of
the Subject Shares, and nothing in this Agreement shall restrict or limit the
ability of Goff, who is a director of Contango, to exercise his duties attendant
to such position by taking any action whatsoever in such capacity, including
with respect to the Purchase Agreement or this Agreement.

9.    Disclosure. Goff shall permit Contango to publish and disclose in all
documents and schedules filed with the SEC, and any press release or other
disclosure document that Contango determines to be necessary or desirable in
connection with the Purchase Agreement and any transactions related thereto,
Goff’s identity and ownership of Subject Shares and the nature of Goff’s
commitments, arrangements and understandings under this Agreement.

10.    No Ownership Interest. Except as provided in this Agreement, nothing
contained in this Agreement shall be deemed to vest in Contango any direct or
indirect ownership or incidence of ownership of or with respect to any Subject
Shares. Except as provided in this Agreement, all rights, ownership and economic
benefits relating to the Subject Shares shall remain vested in and belong to
Goff.

 

5



--------------------------------------------------------------------------------

11.    Further Assurances. Subject to the terms and conditions of this
Agreement, upon request of Contango, Goff shall use commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary to fulfill Goff’s obligations under this Agreement.

12.    Termination. This Agreement and Goff’s Proxy, and all rights and
obligations of the parties hereunder and thereunder, shall terminate and shall
have no further force or effect as of the Expiration Date. Notwithstanding
anything to the contrary in this Agreement, nothing set forth in this Section 12
or elsewhere in this Agreement shall relieve any party hereto from liability, or
otherwise limit the liability of any party hereto, for any willful breach of
this Agreement prior to such termination.

13.    Miscellaneous.

(a)    Amendment or Supplement; Waiver. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the parties in interest at the
time of the amendment. At any time prior to the Expiration Date, any party may,
to the extent permitted by and subject to applicable Law, waive compliance with
any of the agreements or conditions of the other parties contained herein. Any
agreement on the part of a party to any such waiver shall be valid only if set
forth in a written instrument executed and delivered by a duly authorized
officer on behalf of such party. No failure or delay of any party in exercising
any right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Notwithstanding any of the foregoing, any amendment,
waiver, consent or modification of, or supplement to, this Agreement shall
require approval of a majority of the members of the board of directors of
Contango not affiliated with Goff.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, or if by e-mail, upon written confirmation of receipt by e-mail or
otherwise, (ii) on the first Business Day following the date of dispatch if
delivered utilizing a next-day service by a recognized next-day courier or
(iii) on the earlier of confirmed receipt or the fifth Business Day following
the date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

If to Contango:

Contango Oil & Gas Company

717 Texas Avenue, Suite 2900

Houston, Texas 77002

Attention: E. Joseph Grady

E-mail: jgrady@contango.com

 

6



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

811 Main Street, Suite 3000

Houston, Texas 77002

Attention: Hillary Holmes

E-mail: hholmes@gibsondunn.com

If to Goff:

500 Commerce St., Suite 700,

Fort Worth, Texas 76102

Attention Jennifer Terrell

jterrell@Goffcp.com

with a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street NW

Washington, DC 20036-3006

Attention Robert Robbins

robert.robbins@pillsburylaw.com

(c)    Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
The word “including” and words of similar import when used in this Agreement
will mean “including, without limitation,” unless otherwise specified. The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to the Agreement as a whole and not to any particular
provision in this Agreement. The term “or” is not exclusive. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
References to days mean calendar days unless otherwise specified.

(d)    Entire Agreement. This Agreement and the Proxy constitute the entire
agreement, and supersede all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings, among the parties
with respect to the subject matter hereof and thereof.

(e)    No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person other than the parties
and their respective successors and permitted assigns any legal or equitable
right, benefit or remedy of any nature under or by reason of this Agreement.

 

7



--------------------------------------------------------------------------------

(f)    Governing Law. This Agreement and all disputes or controversies arising
out of or relating to this Agreement or the transactions contemplated hereby
shall be governed by, and construed in accordance with, the internal laws of the
State of Texas, without regard to the laws of any other jurisdiction that might
be applied because of the conflicts of laws principles of the State of Texas.

(g)    Submission to Jurisdiction. Each of the parties irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its Affiliates
shall be brought and determined in the state courts located in Harris County,
Texas; provided, however, that if jurisdiction is not then available in the
state courts located in Harris County, Texas, then any such legal action or
proceeding may be brought in any federal court located in the State of Texas.
Each of the parties hereby irrevocably submits to the jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Texas, other than actions in any court
of competent jurisdiction to enforce any judgment, decree or award rendered by
any such court in Texas as described herein. Each of the parties further agrees
that notice as provided herein shall constitute sufficient service of process
and the parties further waive any argument that such service is insufficient.
Each of the parties hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, (i) any claim that it is not personally
subject to the jurisdiction of the courts in Texas as described herein for any
reason, (ii) that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) that
(A) the suit, action or proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

(h)    Assignment; Successors. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by Goff without the prior
written consent of Contango, and any such assignment without such prior written
consent shall be null and void. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the parties and their respective successors and assigns.

(i)    Specific Performance. The parties agree that irreparable damage would
occur in the event that the parties hereto do not perform the provisions of this
Agreement in accordance with its terms or otherwise breach such provisions.
Accordingly, prior to the Expiration Date, the parties acknowledge and agree
that each party shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the state courts located in
Harris County, Texas; provided, however, that if jurisdiction is not then
available in the state courts of the State of Texas, then in any federal court
located in the State of Texas, this being in addition to any other remedy to
which such party is entitled at law or in equity. Each of the parties hereby
further waives (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirement under any law to post
security as a prerequisite to obtaining equitable relief.

 

8



--------------------------------------------------------------------------------

(j)    Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

(k)    Fees and Expenses. All fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such fees or expenses.

(l)    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

(m)    Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

(n)    Facsimile or .pdf Signature. This Agreement may be executed by facsimile
or .pdf signature and a facsimile or .pdf signature shall constitute an original
for all purposes.

(o)    No Presumption Against Drafting Party. Each party hereto acknowledges
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application and is expressly waived.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and caused to be effective
this Agreement as of the date first above written.

 

 

 

Name: John C. Goff

[Signatures continued on following page.]

 

 

 

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

CONTANGO OIL & GAS COMPANY By:     Name:   E. Joseph Grady Title:   Senior Vice
President and Chief Financial Officer

 

 

 

[Signature Page to Voting and Support Agreement]